PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/350,295
Filing Date: 29 Oct 2018
Appellant(s): Taylor, Robert, Lee



__________________
Robert L. Taylor 
Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1 July 2021from which the appeal is taken is being maintained by the examiner.  

The following ground(s) of rejection are applicable to the appealed claims.

Specification
The amendment to the abstract filed submitted 21 May 2021 is objected to.  The change of the word “swing” to --pivot-- and deletion of the word “further” is considered new matter because of their possible change of scope of the statement of “[t]he utility is further augmented by an optional ancillary member.”  
For continuity, the amendment filed 24 September 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The language added at col. 5, line 13, of the specification (FIG. 15A is front view illustration of a . . . sans the ancillary member.) is new matter.  The patent as issued did not disclose, or show, drawings without the ancillary member nor discuss an embodiment without an ancillary member.  Further, no generic embodiment was discussed.  To add this language now constitutes new matter.  
The language added at the paragraph beginning col. 2, line 66, includes new matter.  In particular, the added language of “optional ancillary” is considered new matter.  Although this specific, added language is used once in the abstract of the patent as published, this added language is not used throughout the rest of specification.  With the drawings not showing an optional ancillary” here is new matter. 
The language added to the new paragraph beginning col. 3, line 4, includes new matter.  In particular, the added language of “optional ancillary” is considered new matter.  Although this specific, added language is used once in the abstract of the patent as published, this added language is not used throughout the rest of specification.  With the drawings not showing an example of the ancillary member being optional, the addition of “optional ancillary” here is new matter.  “Ancillary member” is not considered new matter.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
For continuity, drawings were received on 24 September 2020.  These drawings are found unacceptable and not entered.  The patent as issued did not disclose, or show, drawings without the ancillary member.  To add the drawings now constitutes new matter.  

Original Patent 
The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent.  MPEP 1412.01 further provides guidelines for determining whether the reissue claims are “for the invention disclosed in the original patent” as:

(B)  nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application.
The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

The Fed. Cir. addressed the “original patent” requirement in Antares Pharma, Inc. v. Medac Pharma Inc., 112 USPQ2d 1865 (Fed. Cir. 2014).  The court stated that “a reissue claim is for the ‘same invention’ if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification.” Antares, 112 USPQ2d at 1868 (citing U.S. Supreme Court’s decision in U.S. Industrial Chemicals).  Further, the court stated “‘it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.’  Rather, the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares, 112 USPQ2d at 1871 (citing U.S. Supreme Court’s decision in U.S. Industrial Chemicals) (citation omitted).  Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.
Recently, the Fed. Cir. stated: 
Thus, for broadening reissue claims, the specification of the original patent must do more than merely suggest or indicate the invention recited in reissue claims; “[I]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” Indus Chems, 315 US at 676 (emphasis in Flow Valve).  Stated differently, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares, 771 F.3d at 1362.  
Forum US Inc. v. Flow Valve LLC, 926 F.3d 1346, 1351 (Fed. Cir. 2019).    

st paragraph is satisfied (rejection provided below).  
Here, new claim 4 lacks an “ancillary member for simultaneously pivoting” the baskets.  Patented claim 1 included this limitation.  More importantly, the figures show both embodiments with the “ancillary member” (64 of Fig. 1B; 70 of Fig. 2A).  It appears the issued patent’s specification does not disclose a pivoting basket system or array, without an “ancillary member.”  That is, a pivoting basket system, or array, without an “ancillary member” is neither disclosed as a separate embodiment, or invention, nor disclosed as if it were intended to be covered by the patent.   
Claim 4 is rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.   

New Matter in Reissue
The following is a quotation of 35 U.S.C. 251: 
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. (emphasis added) 
Claim 4 is rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  See MPEP 1411.02.  The added material which is not supported by the prior patent is as follows:

Claim 4 is rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moran (US 2013/0298462).
As to claim 4, Moran (US 2013/0298462) discloses a method for using gravity to rotate hanging baskets for closing (Figs. 26 & 27; capable of this function) comprising:
a plurality of vertically mounted baskets (30 of Fig. 26) each suspended on a discrete pivoting axis (50), 

thereby each of said hanging baskets having a mass/weight hanging substantially below the discrete pivoting axis (inherent), bestows each with a low center of gravity (inherent), 
whereby gravity acting upon said hanging baskets with a low center of gravity automatically moves each basket to a neutral or closed orientation (capable of this function).  
The pivoting hanging basket assemblage of Moran is capable of performing the method steps of claim 5.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.  
	In claim 4, the limitations of “bestows each with a low center of gravity” of line 7 of text is ambiguous because it appears to be an improper tense.  Possibly it should be --bestowing each with a low center of gravity--.  
	In claim 5, the preamble is “The Hanging Baskets of Clam 4” which is ambiguous because claim 4 is a method claim.  Possibly the preamble of claim 5 should be --The method of claim 5, wherein the hanging baskets have an ancillary member . . .”--.  


Claims Free of the Prior Art 
	Claims 2 and 3 are allowed over the art of record (contingent upon withdrawal of the 112 rejection of claim 3).  The prior art does not disclose or suggest in a pivoting basket assemblage vertically mounted baskets with an ancillary member for simultaneously opening the baskets in combination with the other limitations of claim 2.  
	For the closest art, Kotlowski (US 5,197,613) and Moran (2013/0298462) disclose hanging baskets that are vertically mounted but lack an ancillary member.  Shi (CN 2474004) discloses an assemblage of bins, or drawers, with a support framework, pivot connectors, and ancillary member; the bins moving with the assistance of gravity from open to closed.  However, Shi does not fairly disclose a plurality of hanging baskets.  
	Claim 5 is objected to (contingent on the withdrawal of the 112 rejections of claims 4 and 5).  The prior art does not disclose or suggest a plurality of vertically hanging baskets with an ancillary member connected to each basket.  


(2) Response to Argument
	This examiner’s answer responds only to the arguments raised in the Appeal Brief of 8 November 2021.  
	In this brief, Appelant argues that claim 4 complies with the new matter requirement of 35 USC 251. Brief at 5-10.  For support of the basket system without an ancillary member, Applicant points to the abstract’s language of “optional ancillary member” (Brief at 9) and the embodiments using gears or pulleys to replace the ancillary member disclosed at col. 7, lines 24-26 (Brief  at 8. 15).  

Appellant argues that the basket system without an ancillary member is not new matter because the system with an ancillary member was the original prototype. Brief at 9. Further, the ancillary member was not disclosed in the specification as “essential or critical.” Brief at 12.  
	Further, Appellant argues that the new drawings submitted 24 September 2020 were improperly found unacceptable and not entered because a basket system without an ancillary member is supported by the specification. Brief at 16-18.  Besides the arguments presented above, a person of ordinary skill would recognize an inherent genus species of basket system without an ancillary member. Brief at 17.  
	Appellant states that the new drawings should be entered because the correct inquiry under 35 USC 251 new matter and original patent rejections is not determining “‘intent’” but whether one of ordinary skill when reading the specification “would identify the subject matter of the new claims as invented and disclosed by the patentees.” Brief at 18.  
	Finally, Appellant argues in the Brief at 19-20 that: 
In the end, the Examiner has failed to provide a sufficient reason, with a rational underpinning, to explain why one of ordinary skill in the art would not have recognized the inherency of the genus described and disclosed in the commencement of the specifications. 


	Specifically to Appellant’s arguments, with the two explicitly disclosed embodiments (Figs. 1A & 1B; Figs. 2A & 2B) both having ancillary members there is not enough to show either an implicit or inherent disclosure of a basket system without an ancillary member. 
	As to the hook and gear basket systems, the hook systems of Figs. 9A, 9B, or 12A, 12B disclose an ancillary member (64, 70).   
	As to the original prototype and figures present in the Brief, support for a basket system without an ancillary member must be show in the specification and drawings as issued.  Drawings not in the issued patent do not provide support.   
	As to an ancillary member being “essential or critical,” the rejection does not go to the criticality of an ancillary member.   And if it did, then the ancillarymember is considered essential or critical because it is disclosed in both embodiments.  
	As to drawing objection for new matter, only rejections can be appealed to the Board. See generally MPEP 1205.02 where, for example, under “(iv) Argument” section the appellant should argue “with respect to each ground of rejection.”  Appealing an objection is not contemplated. 
	Finally, MPEP 2163(I) states:  

	
	Here, with an ancillary member disclosed in both embodiments and in the drawings, appellant has not shown that he described in the specification, as issued, in sufficient detail that one can conclude that he possessed the invention of new claim 4.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Jeffrey L. Gellner/
AU 3993 

Conferees:
/Patricia L Engle/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
/EILEEN D LILLIS/Supervisory Patent Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.